ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FODECO: titre FODECO 003/15: AAC 1, 2, 3&4 Moliele, Mondja, Mokula

Annexe 02 : Contrat de Concession forestière n°003 du 16 août 2015

REPUBLIQUE DEMOCRATIQUE DU CONGO
Ministère de l'Environnement et Développement Durable
CONTRAT DE CONCESSION FORESTIERE N° .

Issu de la reprise par L'Etat de la forêt autrefois attribuée en vertu du contrat de
concession forestière n° 041/11 du 24/10/2011 résitié

Le présent contrat de concession forestière est conclu entre :

d’une part,

Le Ministre de l'Environnement et Développement Durable, agissant au nom de la
République Démocratique du Congo, ci-après dénommé - l'autorité concédante - ;

Et d’autre part,

La société d'exploitation forestière LA FORESTIERE POUR LE DEVELOPPEMENT DU
CONGO SARL ”’FODECO SARL’”, immatriculée au registre de commerce et du crédit
mobilier sous le numéro KIN/RCCM/15-B-7098, représentée par Monsieur FAN
JINGCHENG, Gérant, ayant son siège au n°68/bis, 13°" Rue, Commune de Limete,
Ville de Kinshasa, en République Démocratique du Congo, ci-après dénommée - le
concessionnaire » ;

Article 1°:

L’objet du présent contrat est de définir les droits et obligations des parties.

IL est complété par le cahier des charges ci-annexé.

Le cahier des charges comporte en annexe, un plan de gestion préparé par le
concessionnaire et approuvé par l’administration et décrivant l'ensemble des
investissements et des activités qui seront entreprises et réalisées par le
concessionnaire pendant les quatre premières années du contrat de contrat de
concession.

Article 2 :
Le présent contrat porte sur une concession forestière d’une superficie SIG de 260.041
hectares dont la situation géographique et les limites sont décrites ci-après :

Ë

Page 24 sur 67

10

20

]

D IR DE ME
Th Let MT <éby Hp HE
At Lee TT ZÆ
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FODECO: titre FODECO 003/15: AAC 1, 2, 3&4 Moliele, Mondja , Mokula

1. Délimitation physique :

Au nord : la route principale qui mène vers Basoko, tronçon compris entre les villages
Bolama et Bakiere ;

Au sud & ouest : le fleuve Congo, partie comprise entre les rivières Luaka et Lula ;

A l’est : la rivière Lula, ensuite à partir de sa source tracer une ligne droite jusqu’au
village Bakicre.

La carte de la concession forestière est jointe en annexe au présent contrat.

Article 3 :
La durée du contrat de concession est de vingt cing ans renouvelable dans les
conditions fixées à l’article 8 ci-dessous.

Article 4 :

L'Etat garantit au concessionnaire la jouissance pleine et entière des droits qui lui sont
conférés par la loi et le présent contrat de concession. Pendant toute la durée du
contrat, Le concessionnaire ne peut être privé en tout ou partie de son droit d'exploiter
sa concession, sauf en cas de non-respect de ses obligations légales, réglementaires ou
contractuelles, ou pour cause d'utilité publique, et dans ce dernier cas moyennant une
juste et préalable indemnité, conformément au droit commun.

Article 5 :

Sous réserve des dispositions de l’article 13 du présent contrat, le concessionnaire à un
droit exclusif d'exploitation du bois d'œuvre se trouvant dans les limites de sa
concession.

Article 6 :

Le concessionnaire est tenu de respecter les droïts d'usage traditionnels des
communautés locales et/ou peuples autochtones riverains de la concession tels que
définis aux articles 36, 37 et 44 du Code forestier. Il lui est interdit de créer toute
entrave à l'exercice par les communautés locales et/ou peuples autochtones riverains
des droits d'usage forestiers ainsi reconnus.

Article 7 :

Le concessionnaire bénéficie d'une servitude de passage sur les fonds riverains,
destinée à favoriser l'accès à sa concession et l'évacuation de sa production. Il exerce
cette servitude uniquement dans les limites de ce qui est strictement nécessaire à son
droit de passage.

Page 25 sur 67

FODECO ap #z
\es
ee FT

P: 26 67
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT RE
DE CONCESSION FODECO: titre FODECO 003/15: AAC 1, 2, 3&4 Moliele, Mondja , Mokula

Le tracé de toute route ou de toute voie d'accès où d'évacuation à partir du territoire
de La concession doit être soumis à une consultation avec les communautés et/ou
peuples autochtones riverains durant la préparation du plan d'aménagement.

En cas de différend sur le tracé des voies d'accès ou d'évacuation à La concession, le
concessionnaire fera appel aux mécanismes de règlement des différends définis aux
articles 103 et 104 du Code forestier.

Article 8 :

À l'expiration du contrat de concession, le concessionnaire peut demander Le
renouvellement de son contrat dans les conditions déterminées par Les règlements en
vigueur et à condition que les obligations découlant du présent contrat et du cahier des
charges aient été exécutées.

A cette occasion, le concessionnaire fournit les preuves de mise à jour de son plan
d'aménagement et du cahier des charges sur la période de renouvellement.

Le renouvellement du contrat est cependant refusé par l’autorité concédante en cas de
violation de l’une des quelconques dispositions du présent contrat et du cahier des
charges et notamment dans l’un des cas ci-après :

1. le non-paiement de la redevance de superficie et/ou de toutes autres taxes et
redevances forestières échues applicables à l'exploitation de La concession ;

2. l'exploitation forestière illégale dûment constatée ;

3. le commerce illégal des produits forestiers dûment constaté conformément aux
lois en vigueur ;

4. la violation des obligations sociales et environnementales et de celles relatives
aux engagements des investissements industriels imposés par le présent contrat
en vertu des dispositions légales et réglementaires en vigueur ;

5. la corruption, le dol ou la violence ou leur tentative dûment constatés.

Article 9 :
Conformément aux dispositions de l’article 115 du Code forestier, le concessionnaire
est tenu de s'installer sur la superficie concédée et d’y exécuter ses droits et
obligations tels qu’ils découlent du présent contrat, du cahier des charges et du plan
de gestion visé ci-dessous.
En particulier, il doit :

1. matérialiser les limites de la concession et de l'assiette annuelle de coupe ;

2. respecter les règles relatives à l'exploitation du bois, notamment les limites des

assiettes annuelles de coupe et le diamètre minimum par essence ;

3. mettre en œuvre les mesures environnementales et de protection de la
biodiversité inscrites au présent contrat, y compris les mesures convenues dans

ñ 1 3

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FODECO: titre FODECO 003/15: AAC 1, 2, 3&4 Moliele, Mondja , Mokula

le plan de relance dans te cas d'une conversion ou dans la proposition technique
dans le cas de l’adjudication selon Les termes du cahier des charges ;

4. réaliser les infrastructures socio-économiques et des services sociaux au profit
des communautés locates et/ou des peuples autochtones riverains contenues
dans le plan de relance dans le cadre d’une conversion ou dans la proposition
technique dans le cas d’une ad)udication et définies dans le cahier des charges ;

5. réaliser Les investissements y compris l'acquisition des équipements prévus, la
remise en état ou la modermsation de l'outil de transformation, ainsi que Le
recrutement du personnel nécessaire et autres activités prévues dans la
proposition du plan de relance, dans le cas d’une concession ou dans la
proposition technique dans le cas d’une adjudication, et écrits dans le cahiers
des charges ;

6. payer la redevance de superficie forestière et toutes autres taxes et redevances
en vigueur liées à l’exploitation de La concession dans les délais prescrits par la
règiementation fiscale.

Article 10 :

Le concessionnaire s'engage à préparer et à soumettre pour approbation à
l'administration chargée des forêts, dans une période maximum de quatre ans, le plan
d’aménagement conformément à la légistation et à la réglementation en vigueur.

Ce plan doit comprendre l’ensemble des obligations du concessionnaire en vue
d’assurer une gestion durable de la forêt concédée. Approuvé par l’administration, il
devient partie intégrante du présent contrat.

Dans l'intervalle qui sépare la signature du présent contrat de l'approbation du plan, le
concessionnaire exploite la forêt concédée en conformité avec un plan de gestion.

Le plan de gestion doit être soumis par le concessionnaire à l’administration chargée
des forêts et approuvé en même temps que le contrat de concession. Ce plan de
gestion constitue l’ensemble des engagements du concessionnaire pour l’exploitation
de la forêt concédée avant l’approbation du plan d'aménagement.

Ces engagements découlent des propositions formulées dans le plan de relance en cas
de conversion ou dans les propositions techniques en cas d’adjudication. Le plan de
gestion indique :

1. les quatre premières assiettes annuelles de coupe ;
2. le calendrier et les modalités de consultation avec les communautés locales
et/ou peuples autochtones sur le contenu et les modalités de réalisation du plan

Page 27 sur 67

© 08

LT) FE

17

7
18
,
28

27

f

37

4
Abttr=| LEP

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FODECO: titre FODECO 003/15: AAC 1, 2, 3&4 Moliele, Mondja , Mokula

s00i6 économique, ÿ compris le: infrastructures en leur faveur pour la durée de
la concesson :

1. la descriphon des activités de protection de l'environnement et de la
conservation de là biodiversité et notamment les mesures de réduction,
d'atténuation et de compensation de Lout impact négatif des activités du
concessionnaire sur l'environnement ;

4. la mie en place, pendant Les quatre premières années d'exploitation, des
investissements industriels SOUscrits.

Les lesmes el cngagements du plan de gestion seront incorporés dans le cahier des
charges annexé au présent contrat.

Si, à l’expiration de la période de quatre ans, les circonstances ne permettent pas au
concessionnaire de présenter le plan d'aménagement, H peut sur une demande
motivée, obtenir de l'administration chargée des forêts, une prolongation de délai,
lequel ne peut excéder une année.

La préparation du plan de gestion et du plan d’aménagement de la concession donne
lieu à une diffusion de toute documentation appropriée auprès des communautés
locales et/ou peuples autochtones riverains et à une consultation régulière avec eux
sur les questions intéressant la concession et leurs droits. L'administration peut assister
aux séances de consultation.

Article 11:

Le concessionnaire est tenu de respecter la législation en vigueur en matière de
protection de l’environnement et de conservation de la diversité biologique.

I contribue, en particulier sur toute l'étendue de sa concession, à la lutte contre le
feu de brousse, le braconnage et l’exploitation illégale du bois.

1 s’assure que les activités de la concession ne provoquent ni ne favorisent des actes

1. interdire le transport des armes à feu et des armes de chasse dans le véhicule de
l'entreprise ;

2. fermer les routes et chemins d'accès aux aires d'exploitation ;

3. interdire l'accès des véhicules étrangers, sauf sur les voies d’intérêt public ;

4. interdire les activités de braconnage, notamment pour les employés et leurs
familles, en mettant à leur disposition à prix coûtant, les aliments alternatifs
aux gibiers ;

Page 28 sur 67

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FODECO: titre FODECO 003/15: AAC 1, 2, 3&4 Moliele, Mondja , Mokula

5. mettre en œuvre des mesures de sauvegarde environnementales adéquates
telles qu’elles découlent du plan de relance dans le cas d'une conversion ou des
propositions techniques dans le cas d’une adjudication ;

6. minimiser, réduire ou compenser tant à l’intérieur de la concession que dans ses
environs immédiats, tout impact négatif sur l’environnement, des travaux de
réalisation des infrastructures.

Article 12 :

Le concessionnaire est tenu de respecter la mise en réserve de certaines essences et
toute restriction édictée par l’administration chargée des forêts dans le but de
protéger la diversité biologique. Cette mise en réserve se fait sur base de L’inventaire
des ressources forestières ou en cours d'exploitation.

La liste des essences forestières dont l'exploitation est interdite est reprise dans les
clauses particulières du cahier des charges en annexe.

Article 13 :

Le concessionnaire est tenu de matérialiser physiquement les limites de la concession,
des blocs quinquennaux et assiettes annuelles de coupe conformément à la
réglementation en vigueur. Aucune exploitation ne peut être entamée avant la
matérialisation des limites de l’assiette annuelle de coupe.

Article 14 :

Pendant la période précédant l'approbation du plan d'aménagement, le
concessionnaire exploite une seule assiette annuelle de coupe qui 1/25°" ne saurait
être supérieure de la superficie totale concédée.

La coupe annuelle ainsi autorisée est définitivement clôturée le 31 décembre l’année à
laquelle elle s’applique. Le concessionnaire est autorisé à y prélever toutes les
essences forestières et de diamètres autorisés par l'arrêté relatif à l'exploitation
forestière et le plan d'aménagement.

Les diamètres minimaux de coupe prévus par le plan d'aménagement doivent tenir
compte de la nécessité de maintenir suffisamment d'arbres semenciers pour la
régénération de chaque essence.

En outre, dès qu’il y a un risque d’altération importante de la couverture végétale ou
d’altération du sol, le plan d'aménagement indique toutes essences confondues, un
nombre maximum de pieds exploitables par assiette annuelle de coupe.

Article 15 :

Le diamètre minimum d'aménagement est fixé sur base de l'inventaire et des calcuis
de régénération par essence et par concession en tenant compte des besoins de
régénération de chaque essence. Le diamètre minimum d'aménagement est le

Page 29 sur 67

FODECO 4

ESAE =
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT

DE CONCESSION FODECO: titre FODECO 003/15: AAC 1, 2, 3&4 Moliele, Mondja , Mokula

diamètre à partir duquel le plan d'aménagement prévoit le prélèvement des essences
forestières définies dans le cycle de coupe ou rotation.

En aucun cas le diamètre minimum d’aménagent ne peut être inférieur au diamètre
minimum d'exploitation. Le diamètre minimum d'exploitation est Le diamètre au
dessous duquel l'exploitation d'une essence forestière est interdite.

Pendant la période qui précède l'approbation du plan d'aménagement, le
concessionnaire applique le diamètre minimum fixé par l'administration forestière
chargée des forêts.

Article 16 :
Le concessionnaire est tenu de procéder au marquage des bois qu'il coupe
conformément à la réglementation en matière d’exploitation forestière.

Article 17 :

Le concessionnaire s'engage à réaliser des infrastructures socio-économiques et à
fournir des services sociaux au profit des communautés lotales et/ou peuples
autochtones tels qu'ils sont définis dans le cahier des charges. Pendant la période du
plan d'aménagement, le concessionnaire consulte les communautés locales et/ou
peuples autochtones sur le plan socio-économique et les infrastructures qui feront
L'objet du cahier des charges définitif qui sera annexé au plan d'aménagement.

Celui-ci couvrira les cinq années qui suivent l'approbation du plan d'aménagement et

Nonobstant l'alinéa 2 ci-dessus, le concessionnaire s'engage à mettre en œuvre, dans
le cadre des consultations avec les communautés locales et/ou peuples autochtones
riverains, un plan socio-économique, y compris Les infrastructures socio-économiques
et services sociaux, pour la période du plan d'aménagement.

Article 18 :

En exécution des dispositions de l’article 82 du Code forestier, le concessionnaire
atteste avoir déposé auprès de BGFI Bank, sise au n°128, Boulevard du 30 Juin Ville de
Kinshasa un cautionnement d’un montant de 50.000 $.

Article 19:
Le concessionnaire est tenu au paiement régulier et dans Les délais légaux des taxes et

redevances forestière en vigueur et ne peut bénéficier d'aucune exonération.

Page 30 sur 67

Page 31 sur 67

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FODECO: titre FODECO 003/15: AAC 1, 2, 3&4 Moliele, Mondja , Mokula

Article 20 :

Le concessionnaire souscrit une police d'assurance contre les conséquences pécuniaires
de la responsabilité civile pouvant lui incomber du fait de l’exploitation de sa
concession, notamment contre les risques de vol et d'incendie des installations
concédées.

A défaut d’être couvert par une clause expresse de la police d’assurance étendant le
bénéfice aux sous-traitants de la forêt concédée, ceux-ci doivent justifier d'une
assurance particulière.

Article 21 :
Le concessionnaire peut, après en avoir informé par écrit l’autorité concédante, SOUS”
traiter Lout ou partie de certains travaux, notamment :

1. l'élaboration du plan d'aménagement de la concession ;

2. la récolte du bois ;

3. la construction et l'entretien du réseau d'évacuation des produits forestiers
ainsi que des parcs à grumes ;

4. la construction et l'entretien des infrastructures socio-économiques au profit
des communautés locales ;

5. le transport des produits forestiers ;

6. toute autre activité relative à l’exploitation forestière.

Toutefois, le concessionnaire demeure responsable tant envers l'autorité concédante
en ce qui concerne le respect des obligations légales, réglementaires ou contractuelles
qu’à l'égard des tiers pour ce qui concerne les dommages éventuels.

Article 22 :

Le concessionnaire à la faculté de renoncer au bénéfice de la concession avant
L'expiration du contrat de concession forestière.

Nonobstant la renonciation, le concessionnaire reste débiteur du paiement intégral des
taxes et redevances forestières êchues.

article 23 :

En cas de non-respect par le concessionnaire de l’une des quelconques clauses du
présent contrat et/ou du cahier des charges et après une mise en demeure assortie
d’un délai ne dépassant pas trois mois, l'autorité concédante prescrit toutes mesures
conservatoires destinées à assurer Le respect des obligations du présent contrat et du
cahier des charges.

Le contrat est résilié notamment dans l’un des cas ci-après :

Page 32 sur 67
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT

DE CONCESSION FODECO: titre FODECO 003/15: AAC 1, 2, 3&4 Moliele, Mondja , Mokula ns

1. le non-paierent des taxes et redevances liées à l'exploitation de la concession,
apres expiration des délais légaux de mise en demeure ;

2. te défaut d'élaboration et d'approbation du plan d'aménagement de la
Concession dans les délais légaux conformément à l’article 10 ci-dessus ;

3. l'exploitation du bois d'œuvre en dehors du périmètre autorisé ;

4. (a commission de tout acte ou tentative d’acte de corruption, de dot ou de
valence düment constaté ;

5. la violation répétée, après mise en demeure conformément au point 1,
d’obligations sociales et environnementales découlant du présent contrat et du
cahier des charges.

L'état de cessation de paiement du concessionnaire constitue une cause de déchéance
et entraîne la résiliation du present contrat.

Article 24 :

Les infractions mentionnées à l’alinéa 2 de l’article 23 ci-dessus sont constatées par Les
inspecteurs forestiers, Les fonctionnaires assermentés et les autres officiers de police
judiciaire dans leur ressort respectif conformément aux dispositions des articles 127 et
suivants du Code forestier.

L’alinéa ci-dessus, s'applique aussi à la violation des obligations du présent contrat et
du cahier des charges.

Article 25 :

L'autorité concédante constate la déchéance et procède à la résiliation du contrat de
concession par voie d'arrêté. Elle notifie cet arrêté au concessionnaire par lettre
recommandée ou au porteur avec accusé de réception.

L'arrêté est publié au Journal Officiel et une copie est transmise aux Cadastres
forestiers national et provincial concerné.
Article 26 :

En cas de résiliation du contrat de concession ou de déchéance, le concessionnaire
dispose des recours légaux devant les juridictions compétentes.

Article 27 :

Nonobstant les dispositions de l’article 8 ci-dessus, le présent contrat prend fin le 23
août 2040. Le concessionnaire peut solliciter Le renouvellement du contrat un an avant
la date de son expiration. La décision de refus de renouvellement peut faire l’objet de
recours devant les juridictions compétentes.

2e LAPS LA AIN LT GE | 5,

FODECO 41 3 42

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT
DE CONCESSION FODECO: titre FODECO 003/15: AAC 1, 2, 3&4 Moliele, Mondja , Mokula

Article 28 :
A la fin de la concession, le concessionnaire établi les inventaires et procède aux
opérations de liquidation conformément à la législation en vigueur.

Article 29 :
A la fin de la concession, un bilan de clôture des comptes est dresse par le
concessionnaire dans un délai maximum de six mois à compter de la date d'expiration

du présent contrat de concession.

Le concessionnaire recouvre les créances dues, règle les dettes, dresse les soldes de
ses opérations et clôture tous les comptes financiers.

S'il est établi que Le concessionnaire reste redevable d’une somme quelconque à l'Etat
à quelque titre que ce soit, notamment au titre de redevance ou taxe forestière ou
d'indemnisation pour dommages causés à l’environnement, la somme due est d'office
prélevée avant la libération du cautionnement prescrit par l’article 82 du Code
forestier.

La libération du cautionnement ne peut être opérée par l'institution financière
dépositaire que sur présentation d’un certificat de libération signé par l'administration
compétente. Ce certificat doit obligatoirement être accompagné des copies certifiées
conformes des preuves de paiement intégral des taxes et redevances dues à l'Etat du
fait de l’exploitation de La concession.

Article 30 :
Tout différent relatif à l'interprétation ou l'exécution du présent contrat de concession
et du cahier des charges sera réglé à l'amiable.

En cas d'échec, le litige sera soumis aux juridictions compétentes à moins que les
parties conviennent de recourir à l'arbitrage prévu par les articles 159 à 174 du Code
de procédure civile.

Article 31 :

Le présent contrat ainsi que le cahier des charges sont publiés au Journal Officiel.
déposés au Cadastre forestier national, notifiés aux autorités provinciales et locales du
ressort, et rendu public par tout moyen approprié dans les localités riveraines de La
concession.

Les frais de publication au Journal Officiel du présent contrat, y compris le cahier des
charges, sont à charge du concessionnaire.

% 10

Page 33 sur 67

15 16 17 1

25 Ù 26 27 28

DD it PTE AE
3 |
| Va

p
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES CHARGES DU CONTRAT RESTE

DE CONCESSION FODECO: titre FODECO 003/15: AAC 1, 2, 3&4 Moliele, Mondja , Mokula

Article 32 :

Le présent contrat de concession forestière entre en vigueur pour le concessionnaire, à
La date de sa signature.

Fait à Kinshasa en double exemplaire, le sus él
Pour la République.

Beni NOTA OO
Ministè {de l'Environnement
et Dévéloppement Durable
?
Sd
"YA

À,

1

FODECO 41 42

$
k V4 rl Fs 7 Hat Ée.

